IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMAR TINDLE,                                : No. 47 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
MARK GARMAN, SUPERINTENDENT, ET              :
AL.,                                         :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and Application for an

Immediate Hearing are DENIED.